DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colombo et al. (8,833,366)
Regarding claim 1, Colombo et al. shows a fragrance material holding member (fig 2) comprising: an airflow passage (inside 11) through which air supplied from an airflow source (5, 6) passes, the airflow passage being provided to penetrate the fragrance material holding member (fig 2) and extending along a first axis (fig 2); and a holding space (2, 14) that branches at least initially along a second axis directly from the airflow passage (the arrows in fig 3 show the holding space branches directly from 11 with a spiral passage) and holds a fragrance material (inside 13), wherein the holding space is in fluid communication with the airflow passage (fig 2) and has a smaller diameter then the airflow passage (fig 2),  wherein the second axis is not parallel to the first axis (fig 2), .

Regarding claim 3,  wherein the curve shape is a spiral shape (fig 2, 3).
Regarding claim 9 including the airflow source (6, 5) that supplies the air to the airflow passage.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 9 have been considered but are moot in view of the new grounds of rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        9/15/2021